AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page 1 of 1”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
/ Vv. (For Oftenses Committed On or After November 1, 1987)

Jose Ramon Ibarra- Valdivia . Case Number: 3:19-mj-23155

 

James Michael
Defendant's Attorney

 

 

REGISTRATION NO. 50404479

AUG 07 2019

 

 

 

THE DEFENDANT: a Licnemttntnsniten
bd pleaded guilty to count(s) 1 of Complaint So re us pusiaicr COURT
L was found guilty to count(s) = DEPUTY

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . Count Number(s)
- $:1325 . ILLEGAL ENTRY (Misdemeanor) | 1
Ll The defendant has been found not guilty on count(s) | oe
CL] Count(s) — . dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons 1 to be |
imprisoned for aterm of:

 

O nie § SERVED «0 days

XX] Assessment: $10 WAIVED Fine: WAIVED

x] Court.recommends USMS, Ick. or DHS or other arresting agency return all property and all documents it in
the defendant’s possession at the time of arrest upon their deportation or removal.

(1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances.

Wednesday, August 7, 2019
- Date of Imposition of Sentence

Received , Le En A Wo

DUSM ] | _ HONORABIE ROBERT N. BLOCK |
: : UNITED STATES MAGISTRATE JUDGE. |

 

Clerk’s Office Copy | Oo | —3:19-mj-23155 |

 

 

 
